





STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement (this “Agreement”) is made as of August 6, 2014 by
and between the person set forth on Exhibit A attached hereto (the “Investor”)
and B-Scada, Inc., a Delaware corporation (the “Company”).




WHEREAS, upon the terms and conditions set forth in this Agreement, the Company
proposes to issue and sell to the Investor the aggregate number of shares, par
value $0.0001 per share, of common stock of the Company (the “Common Stock”) set
forth opposite the name of such Investor on Exhibit A hereto for the aggregate
purchase price set forth opposite the Investor’s name on Exhibit A hereto.




NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:




ARTICLE I




DEFINITIONS

1.1.

Definitions.  




As used in this Agreement, and unless the context requires a different meaning,
the following terms have the meanings indicated:




“Affiliate” shall mean any Person who is an “affiliate” as defined in Rule 12b-2
of the General Rules and Regulations under the Exchange Act.  In addition, any
partner or member, as the case may be, of the Investor shall be deemed to be an
Affiliate of the Investor.




“By-laws” means the by-laws of the Company in effect on the date hereof, as the
same may be amended from time to time.




“Certificate of Incorporation” means the Certificate of Incorporation of the
Company in effect on the date hereof, as the same may be amended from time to
time.




“Claims” has the meaning set forth in Section 4.5.




“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute thereto.




“Commission” means the United States Securities and Exchange Commission or any
similar agency then having jurisdiction to enforce the Securities Act.











--------------------------------------------------------------------------------




“Condition of the Company” means the assets, business, properties, prospects,
operations or condition (financial or otherwise) of the Company.




“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument to which such Person is a party or
by which it or any of its property is bound.




“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder.




“Financial Statements” has the meaning set forth in Section 4.8.




“GAAP” means United States generally accepted accounting principles in effect
from time to time.




“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.




“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other) or preference, priority, right or other
security interest or preferential arrangement of any kind or nature whatsoever
(excluding preferred stock and equity related preferences).




“Orders” has the meaning set forth in Section 4.2.




“Patents” means any foreign or United States patents and patent applications,
including any divisions, continuations, continuations-in-part, substitutions or
reissues thereof, whether or not patents are issued on such applications and
whether or not such applications are modified, withdrawn or resubmitted.




“Permits” has the meaning set forth in Section 4.6.




“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.














2







--------------------------------------------------------------------------------




“Requirements of Law” means, as to any Person, any law, statute, treaty, rule,
regulation, right, privilege, qualification, license or franchise or
determination of an arbitrator or a court or other Governmental Authority or
stock exchange, in each case applicable or binding upon such Person or any of
its property or to which such Person or any of its property is subject or
pertaining to any or all of the transactions contemplated or referred to herein.




“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations of the Commission thereunder.




“Stock Equivalents” means any security or obligation which is by its terms
convertible into or exchangeable or exercisable for shares of Common Stock or
other capital stock of the Company, and any option, warrant or other
subscription or purchase right with respect to Common Stock or such other
capital stock.




“Shares” has the meaning set forth in Section 2.1.




“Subsidiaries” means, as of the relevant date of determination, with respect to
any Person, a corporation or other Person of which 50% or more of the voting
power of the outstanding voting equity securities or 50% or more of the
outstanding economic equity interest is held, directly or indirectly, by such
Person.  Unless otherwise qualified, or the context otherwise requires, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Company.




ARTICLE II




SALE OF SECURITIES




2.1

Sale of Securities.




Subject to the terms and conditions of this Agreement, at the Closing, the
Investor agrees to purchase, and the Company agrees to issue and sell to the
Investor, the number of shares of Common Stock (the “Shares” or the
“Securities”) set forth opposite the name of such Investor on Exhibit A for the
aggregate purchase price set forth opposite the Investor’s name on Exhibit A
(the “Purchase Price”).  The Investor shall pay the entire Purchase Price for
the Securities at the Closing by check or wire transfer of immediately available
funds.




ARTICLE III




CLOSING DATES, DELIVERY




3.1.

Closing Date; Location.








3







--------------------------------------------------------------------------------




The closing of the purchase by the Investor of the Securities under this
Agreement shall be held by an exchange of documents by overnight mail and e-mail
on the date of this Agreement (the “Closing”), or at such time and place upon
which the parties hereto shall mutually agree. The date of the Closing is
hereinafter referred to as the “Closing Date.”




ARTICLE IV




REPRESENTATIONS AND WARRANTIES OF THE COMPANY




The Company hereby represents and warrant to the Investor as follows:




4.1.

Corporate Existence and Power.  




The Company (a) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation; (b) has all
requisite power and authority to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently, or is proposed to be, engaged; (c) is duly qualified as a foreign
corporation, licensed and in good standing under the laws of each jurisdiction
in which its ownership, lease or operation of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified would not have a material adverse effect on the Condition of the
Company and (d) has the corporate power and authority to execute, deliver and
perform its obligations under this Agreement. No jurisdiction, other than those
referred to in clause (c) above, has claimed, in writing or otherwise, that the
Company is required to qualify as a foreign corporation or other entity therein,
and the Company does not file any franchise, income or other tax returns in any
other jurisdiction based upon the ownership or use of property therein or the
derivation of income therefrom.  The Company does not own or lease property in
any jurisdiction other than its jurisdiction of incorporation and the
jurisdictions referred to in clause (c) above.




4.2

Authorization; No Contravention.




The execution, delivery and performance by the Company of this Agreement and the
transactions contemplated hereby (a) have been duly authorized by all necessary
corporate action of the Company; (b) do not contravene the terms of the
Certificate of Incorporation or the By-laws; (c) do not violate, conflict with
or result in any breach, default or contravention of (or with due notice or
lapse of time or both would result in any breach, default or contravention of),
or the creation of any Lien under, any Contractual Obligation of the Company or
any Requirement of Law applicable to the Company; and (d) do not violate any
judgment, injunction, writ, award, decree or order of any nature (collectively,
“Orders”) of any Governmental Authority against, or binding upon, the Company.











4







--------------------------------------------------------------------------------




4.3

Governmental Authorization; Third Party Consents.




No approval, consent, compliance, exemption, authorization or other action by,
or notice to, or filing with, any Governmental Authority or any other Person,
and no lapse of a waiting period under a Requirement of Law, is necessary or
required in connection with the execution, delivery or performance (including,
without limitation, the sale, issuance and delivery of the Shares) by, or
enforcement against, the Company of this Agreement or the transactions
contemplated hereby.

4.4

Binding Effect.




This Agreement has been duly executed and delivered by the Company, and
constitutes the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity relating to
enforceability (regardless of whether considered in a proceeding at law or in
equity).

4.5

Litigation.  




There are no actions, suits, proceedings, claims, complaints, disputes,
arbitrations or investigations (collectively, “Claims”) pending or, to the
Knowledge of the Company, threatened, at law, in equity, in arbitration or
before any Governmental Authority against the Company nor is the Company aware
that there is any basis for any of the foregoing, that if adversely determined
would be material to the Condition of the Company.  The foregoing includes,
without limitation, Claims pending or, to the Knowledge of the Company,
threatened or any basis therefor Known by the Company involving the prior
employment of any of the Company’s employees, their use in connection with the
Company’s business of any information or techniques allegedly proprietary to any
of their former employers or their obligations under any agreements with prior
employers.  No Order has been issued by any court or other Governmental
Authority against the Company purporting to enjoin or restrain the execution,
delivery or performance of this Agreement.




4.6

Compliance with Laws.




(a)   The Company is in compliance with all Requirements of Law and all Orders
issued by any court or Governmental Authority against the Company in all
material respects.  To the Company’s Knowledge, there is no existing or proposed
Requirement of Law which could reasonably be expected to prohibit or restrict
the Company from, or otherwise materially adversely effect the Company in,
conducting its business in any jurisdiction in which it now conducts or
proposes, to conduct its business.











5







--------------------------------------------------------------------------------




(b)  The Company has all material licenses, permits and approvals of any
Governmental Authority (collectively, “Permits”) that are necessary for the
conduct of the business of the Company; (ii) such Permits are in full force and
effect; and (iii) no violations are or have been recorded in respect of any
Permit.




(c)   The Company has taken all action necessary to terminate the registration
of its common stock under the Exchange Act and currently has no reporting
obligations thereunder.




4.7

Financial Statements.




The Company has made available to each Investor (a) the audited  financial
statements of the Company (balance sheet and statements of operations, cash flow
and stockholders’ equity, together with the notes thereto) for the fiscal year
ended October 31, 2013 which contains the report of Cowan, Gunteski & Co., P.A
and (b) the unaudited financial statements of the Company as of April 30, 2014
and for the three and six months then ended (collectively, the “Financial
Statements”) The Financial Statements are complete and correct in all material
respects and have been prepared in accordance with GAAP applied on a consistent
basis throughout the periods indicated and with each other. The Financial
Statements fairly present in all material respects the financial condition,
operating results and cash flows of the Company as of the respective dates and
for the respective periods indicated in accordance with GAAP, subject in the
case of the unaudited interim statements, to normal year-end adjustments.




4.8

No Material Adverse Change; Ordinary Course of Business.




Since April 30, 2014:




(a) There has not been any material adverse change in the Condition of the
Company;




(b) the Company has not participated in any transaction material to the
Condition of the Company or otherwise acted outside the ordinary course of
business, including, without limitation, declaring or paying any dividend or
declaring or making any distribution to its stockholders, except out of the
earnings of the Company;




(c) the Company has not increased the compensation of any of its officers or the
rate of pay of any of its employees, except as part of regular compensation
increases in the ordinary course of business;




(d) the Company has not created or assumed any Lien on a material asset of the
Company;




(e) the Company has not entered into any Contractual Obligation, other than in
the ordinary course of business; and








6







--------------------------------------------------------------------------------




(f) there has not occurred a material change in the Company’s accounting
principles or practice except as required by reason of a change in GAAP.




4.9

Private Offering.




No form of general solicitation or general advertising was used by the Company
or its representatives in connection with the offer or sale of the Shares.
 Subject to the accuracy of the representations made by the Investor in Article
V of this Agreement, no registration of the Shares, pursuant to the provisions
of the Securities Act or any state securities or “blue sky” laws, will be
required by the offer, sale or issuance of the Shares.  The Company agrees that
neither it, nor anyone acting on its behalf, shall offer to sell the Shares or
any other securities of the Company so as to require the registration of the
Shares pursuant to the provisions of the Securities Act or any state securities
or “blue sky” laws, unless such Shares or other securities are so registered.




4.10

Broker’s, Finder’s or Similar Fees.




There are no brokerage commissions, finder’s fees or similar fees or commissions
payable by the Company in connection with the transactions contemplated hereby
based on any agreement, arrangement or understanding with the Company or any
action taken by any such Person.




4.11

Disclosure.




(a) This Agreement and the documents and certificates furnished to the Investor
by the Company do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained herein
or therein, in the light of the circumstances under which they were made, not
misleading.




(b) There is no fact that the Company has not disclosed to the Investor in
writing which materially adversely affects, or insofar as the Company can
reasonably foresee could materially adversely affect, the Condition of the
Company or the ability of the Company to perform its obligations under this
Agreement or any document contemplated hereby.




4.12

Subsidiaries.




The Company does not own, directly or indirectly, any capital stock, other
equity securities or any other proprietary interest in any corporation,
partnership, limited liability company, association or other Person. The Company
is not a participant in any joint venture, partnership or similar arrangement.








7







--------------------------------------------------------------------------------




4.13

Capitalization.




On the Closing Date, immediately prior to giving effect to the transactions
contemplated by this Agreement, the authorized capital stock of the Company
shall consist of (i) 100,000,000 shares of Common Stock, $.0001 par value per
share, of which 24,819,172 shares are issued and outstanding, and (ii) 2,000
shares of Preferred Stock, $.0001 par value per share, of which no shares are
issued and outstanding. On the Closing Date there will be no options, warrants,
conversion privileges, subscription or purchase rights or other rights presently
outstanding to purchase or otherwise acquire (i) any authorized but unissued,
unauthorized or treasury shares of the Company’s capital stock, (ii) any Stock
Equivalents or (iii) any other securities of the Company and there are no
commitments, contracts, agreements, arrangements or understandings by the
Company to issue any shares of the Company’s capital stock or any Stock
Equivalents or other securities of the Company.  The Shares are duly authorized,
and when issued and sold to the Investors after payment therefor, will be
validly issued, fully paid and non-assessable, will be issued in compliance with
the registration and qualification requirements of all applicable federal, state
and foreign securities laws and will be free and clear of all other Liens.  All
of the issued and outstanding shares of Common Stock are all duly authorized,
validly issued, fully paid and non-assessable, and were issued in compliance
with the registration and qualification requirements of all applicable federal,
state and foreign securities laws.




ARTICLE V




REPRESENTATIONS AND WARRANTIES OF THE INVESTOR




The Investor hereby represents and warrants to the Company with respect to the
purchase of the Securities by such Investor as of the date of this Agreement as
follows:




5.1

Experience.




The Investor has such knowledge and experience in financial, tax, and business
matters so as to enable Investor to evaluate the risks and merits of an
investment in the Common Stock.




5.2

Investment.




The Investor is acquiring the Securities for investment for Investor’s own
account, not as a nominee or agent, and not with the view to, or for resale in
connection with, any distribution thereof, nor with any present intention of
distributing or selling such Securities.  Investor is aware of the limits on
resale imposed by virtue of the transaction contemplated by this Agreement and
is aware that the certificates representing the Securities will bear restrictive
legends.








8







--------------------------------------------------------------------------------




5.3

No Public Market.




The Investor understands that only a limited public market now exists for the
common stock issued by the Company and that there is no assurance that a public
market will ever exist for the Shares.




5.4

Risk of Loss.




The Investor is financially able to bear the economic risk of an investment in
the Securities, including a total loss of investment. Investor has adequate
means of providing for the Investor’s current needs and has no need for
liquidity in its investment in the Company and has no reason to anticipate any
material change in its financial condition in the foreseeable future. The
Investor understands that neither the Commission nor any other U.S. federal or
state agency has reviewed the proposed offering of the Securities or made any
finding or determination of fairness of the offering of the Securities or any
recommendation or endorsement of such investment.




5.5

No Advertising.




The Investor acknowledges that it has not received any information regarding the
offering of the Securities or any invitation to attend any seminar or meeting
held by the Company, through any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio.




5.6

Governmental Consents.




No consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority on the part of Investor is required in connection with
(i) the execution, delivery and performance of this Agreement, (ii) the purchase
of the Securities, and (iii) the consummation by the Investor of the
transactions contemplated by this Agreement.




5.7

Broker’s Fees and Commissions.




Neither the Investor nor any of the Investor’s officers, directors, employees,
stockholders, agents or representatives has employed any investment banker,
broker, or finder in connection with the transactions contemplated by this
Agreement.




5.8

Accredited Investor.




The Investor is an accredited investor as such term is defined in Rule 501(a)
promulgated by the Commission under the Securities Act.





9







--------------------------------------------------------------------------------




ARTICLE VI




CONDITIONS TO CLOSING OF THE COMPANY




The Company’s obligation to issue the Securities to the Investor at the Closing
is, at the option of the Company, subject to the fulfillment or waiver as of the
Closing Date of the following conditions:




6.1

Correct Representations and Warranties.




The representations and warranties made by the Investor in Article V shall be
true and correct in all material respects (except for any such representations
and warranties which are qualified by their terms by a reference to materiality
or material adverse effect, which representation as so qualified shall be true
and correct in all respects) when made and at and on the Closing Date with the
same force and effect as if they had been made at and on such date.




6.2

Delivery of Purchase Price.




The Company shall receive, by check or wire transfer of immediately available
funds to an account designated in writing by the Company the entire Purchase
Price for the Securities purchased by the Investor.




ARTICLE VII




CONDITIONS TO CLOSING




The Investor’s obligation to purchase the Securities at the Closing is, at the
option of such Investor, subject to the fulfillment or waiver as of the Closing
Date of the following conditions:




7.1

Condition of the Investor.




The representations and warranties made by the Company in Article IV shall be
true and correct in all material respects (except for any such representations
and warranties which are qualified by their terms by a reference to materiality
or material adverse effect, which representation as so qualified shall be true
and correct in all respects) when made and at and on the Closing Date with the
same force and effect as if they had been made at and on such date. The Company
shall deliver to the Investor certificates for the Securities purchased by such
Investor.

















10







--------------------------------------------------------------------------------




7.2

Condition of the Company.




The representations and warranties made by the Investor in Article V shall be
true and correct in all material respects (except for any such representations
and warranties which are qualified by their terms by a reference to materiality
or material adverse effect, which representation as so qualified shall be true
and correct in all respects) when made and at and on the Closing Date with the
same force and effect as if they had been made at and on such date. The Investor
shall deliver to the Company the Purchase Price for the Securities purchased by
the Investor.




ARTICLE VIII




MISCELLANEOUS




8.1

Governing Law; Jurisdiction.




This Agreement shall be governed in all respects by the laws of the State of
Florida without giving effect to the conflicts of laws principles thereof. All
suits, actions or proceedings arising out of, or in connection with, this
Agreement or the transactions contemplated by this Agreement shall be brought in
any court of competent subject matter jurisdiction sitting in Florida.  Each of
the parties hereto by execution and delivery of this Agreement, expressly and
irrevocably (i) consents and submits to the exclusive personal jurisdiction of
any such courts in any such action or proceeding; (ii) consents to the service
of any complaint, summons, notice or other process relating to any such action
or proceeding by delivery thereof to such party as set forth in Section 8.5
hereof; and (iii) waives any claim or defense in any such action or proceeding
based on any alleged lack of personal jurisdiction, improper venue, forum non
conveniens or any similar basis.




8.2

Survival.




All of the representations and warranties made herein shall survive the
execution and delivery of this Agreement until July 31, 2015.




8.3.

Successors and Assigns.




The provisions of this Agreement shall inure to the benefit of, and be binding
upon, the permitted successors and assigns of the parties to this Agreement.




8.4.

Entire Agreement; Amendment.











11







--------------------------------------------------------------------------------




This Agreement and the other documents delivered pursuant to this Agreement at
the Closing constitute the full and entire understanding and agreement between
the parties with regard to the subject matter hereof and thereof and supersede
all prior agreements and merge all prior discussions, negotiations, proposals
and offers (written or oral) between them, and no party shall be liable or bound
to any other party in any manner by any representations, warranties, covenants
or agreements except as specifically set forth herein or therein. Except as
expressly provided in this Agreement, neither this Agreement nor any term hereof
may be amended, waived, discharged or terminated other than by a written
instrument signed by the party against whom enforcement of any such amendment,
waiver, discharge or termination is sought.




8.5

Notices, etc.




All notices and other communications required or permitted under this Agreement
shall be sent by registered or certified mail, postage prepaid, overnight
courier, confirmed telex or facsimile transmission or otherwise delivered by
hand or by messenger, addressed to the parties as follows (or at such other
address as any such party shall have furnished to the other parties hereto in
writing):




If to the Company:




B-Scada, Inc.

9030 West Fort Island Trail

Building 9

Crystal River, Florida 34429

Attention: Ron DeSerranno

e-mail:rdeserranno@b-scada.com

With a copy to:




Jay Weil, Esq., 27 Viewpoint Road

Wayne, New Jersey 07470

Facsimile: 973-633-5072

 

 

If to the Investor:




The address of the Investor set forth on Exhibit A attached hereto

 




Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) when delivered if delivered
personally, (ii) if sent by registered or certified mail, at the earlier of its
receipt or three business days after registration or certification thereof,
(iii) if sent by overnight courier, on the next business day after the same has
been deposited with a nationally recognized courier service, or (iv) when sent
by confirmed telex or facsimile, on the day sent (if a business day) if sent
during normal business hours of the recipient, and if not, then on the next
business day.








12







--------------------------------------------------------------------------------




8.6

Delays or Omissions.




Except as expressly provided in this Agreement, no delay or omission to exercise
any right, power or remedy accruing to the Company or any other parties hereto
or their respective successors or assigns, upon any breach or default by another
party hereto under this Agreement shall impair any such right, power or remedy
of the Company or such other party or their respective successors or assigns, as
the case may be, nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of a waiver of or acquiescence in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring; provided, however, that this Section 8.6
shall not be interpreted to extend the date or time for any right, privilege or
option beyond that expressly set forth elsewhere in this Agreement. Any waiver,
permit, consent or approval of any kind or character on the part of any holder
of any breach or default under this Agreement, or any waiver on the part of any
holder of any provisions or conditions of this Agreement, must be in writing and
shall be effective only to the extent specifically set forth in such writing.
All remedies, either under this Agreement or by law or otherwise afforded to any
holder shall be cumulative and not alternative.




8.7

Counterparts.




This Agreement may be executed in any number of counterparts, each of which
shall be enforceable against the parties actually executing such counterparts,
and all of which together shall constitute one instrument. This Agreement may be
delivered by facsimile, and facsimile signatures shall be treated as original
signatures for all applicable purposes.




8.8

Severability.




In the event that any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision;
provided that no such severability shall be effective if it materially changes
the economic benefit of this Agreement to any party.




8.9

Titles and Subtitles.




The titles and subtitles used in this Agreement are used for convenience only
and are not considered in construing or interpreting this Agreement.




8.10

Construction.











13







--------------------------------------------------------------------------------




The parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.
Any reference to any federal, state, local or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder and any
applicable common law, unless the context requires otherwise. The word
“including” shall mean including without limitation and is used in an
illustrative sense rather than a limiting sense. Terms used with initial capital
letters will have the meanings specified, applicable to singular and plural
forms, for all purposes of this Agreement. Reference to any gender will be
deemed to include all genders and the neutral form.




8.11

Incorporation of Exhibits and Schedules.




The Exhibits and Schedules, if any, identified in this Agreement are
incorporated herein by reference and made a part hereof.




8.12

Further Assurances.




The parties agree (a) to furnish upon request to each other such further
information, (b) to execute and deliver to each other such other documents, and
(c) to do such other acts and things, all as they other party may reasonable
request for the purpose of carrying out the intent of this Agreement and the
documents referred to in this Agreement.

























[remainder of page intentionally left blank]
































14







--------------------------------------------------------------------------------

The foregoing Securities Purchase Agreement is hereby executed as of the date
first above written.




B-SCADA, INC.




By:___/s/ Allen R. DeSerranno

Name: Allen R. DeSerranno

Title: Chief Executive Officer










YORKMONT CAPITAL PARTNERS, L.P.




By:__/s/ Graeme P. Rein

Name: Graeme P. Rein

Title: Managing Member of Yorkmont

Capital Management, LLC, General Partner

To Yorkmont Capital Partners, L.P.










































































15







--------------------------------------------------------------------------------




EXHIBIT A







INVESTOR




Investor

Purchase Price

Shares Purchased

Yorkmont Capital Partners, L.P

2313 Lake Austin Blvd.,

Suite 209

Austin, Texas 78703

$800,000

2,424,242































































































16





